DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu, (US 20140257273) in view of Canady, (US 20060229600).
Regarding claims 12, 14, and 16, Cosmescu (Figures 1-2) discloses a surgical apparatus (10) comprising: a handpiece configured to modify a feature of a jet of argon gas; wherein the handpiece comprises a nozzle member (22) positioned within a body (12) with one or more bores configured to direct argon gas as the jet, and one or more electrodes (24) configured to conduct electrical charge into the jet, including a first elongated electrode (24) secured in place with respect to the nozzle member (22) using spacers (26) and extending along a first axis ([0023]-[0026]). 
Sartor fails to disclose a collar, a portion of which is positioned around the body and a portion of which is positioned around the nozzle member; wherein sliding the collar along the nozzle member changes the feature of the jet of argon gas, and that the nozzle member comprises a pair of hingedly connected channel members, wherein each channel member comprises a proximal hinged end and a distal end, wherein the channel members are biased apart such that sliding the collar along the nozzle member forces the channel members toward each other thereby changing the feature of the jet of argon gas, wherein the collar is configured to move the channel members together forming a hollow cylindrical shape having a length extending from the proximal hinged end of each channel member to the distal end of each channel member and consisting essentially of a single channel along the length thereof by sliding the collar along the nozzle member; further wherein the first elongated electrode is fully positioned between the pair of hingedly connected channel members. However, Canady teaches (Figures 4-6d) a surgical apparatus comprising a collar (130), a portion of which is positioned around a body (110) and a portion of which is positioned around a nozzle member (220) since the body is positioned radially around the nozzle member and the collar 130 is positioned radially around both elements; and that the nozzle member (220) comprises a pair of hingedly connected channel members (510, 520), wherein each channel member (510, 520) comprises a proximal hinged end and a distal end, wherein the channel members (510, 520) are biased apart such that sliding the collar (130) along the nozzle member (220) forces the channel members (510, 520) toward each other, wherein the collar (130) is configured to move the channel members (510, 520) together forming a hollow cylindrical shape having a length extending from the proximal hinged end of each channel member to the distal end of each channel member and consisting essentially of a single channel along the length thereof ([0026]-[0029]: the hollow cylindrical shape of each element 510 continues into the hollow cylindrical shape formed at the distal end by elements 520, as shown particularly in the distal end of the device in Figures 5 and 6a-d) by sliding the collar (130) along the nozzle member (220), ([0026]: although an example is given of the channel members being biased together, it is disclosed that they may be biased toward one position, which may be apart). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sartor to include the collar and channel members as taught by Canady because the modification would allow channel members within the nozzle to open and close as desired (Canady; [0026]) in order to control the feature of the jet of argon gas. Furthermore, sliding the collar taught by Canady along the nozzle member of Sartor changes the feature of the jet of argon gas by increasing and decreasing the feature of the jet of argon gas as the collar is slid in the proximal and distal direction to open and close the two channel members. Finally, since the hingedly connected channel members are a part of the nozzle member in the modified device, the first elongated electrode would be fully positioned between the pair of hingedly connected channel members in the modified device.  
Regarding claim 2, Sartor further discloses (Figures 1 and 3A-3B) that the feature defines a cross-sectional area of the jet ([0068]). Specifically, Sartor discloses that the feature reduces or expands in order to control gas flow and it is clear in Figures 3A and 3B that the feature is the cross-sectional area of the jet.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor in view of Canady, as applied to claim 12 above, and further in view of Farin (US 6063084), hereinafter Farin.
Regarding claim 5, Sartor in view of Canady teaches the apparatus of claim 12, but fails to teach one or more temperature resistant inserts, each insert sized and configured to fit within each bore. However, Farin teaches a surgical apparatus comprising an insert (7) consisting of a temperature-resistant material (Col. 2, lines 56-60). Furthermore, it is clear from Figure 1 that the insert (7) is sized and configured to fit within the bore (3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sartor in view of Canady to include the insert as taught by Farin because the modification would provide a guide for anything exiting the bore (Farin; Col. 2, lines 56-59), as well as heat protection for the nozzle.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor in view of Canady, as applied to claim 12 above, and further in view of Williams et al., (US 20130090643), hereinafter Williams.
Regarding claim 6, Sartor in view of Canady teaches the apparatus of claim 12, but fails to teach an enclosure that couples with the nozzle member, wherein the nozzle member can rotate relative to the enclosure to change the feature of the jet of argon gas. However, Williams teaches (Figures 4 and 5) a surgical apparatus comprising an enclosure (3) that couples with the nozzle member (11), wherein the nozzle member (11) can rotate relative to the enclosure (3) to change the feature of the jet of argon gas ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sartor in view of Canady to include the enclosure and rotating feature of the nozzle member taught by Farin because the modification would allow the restriction of the ionized gas to exit only in one quadrant, or any desired part of the surface area of the jet, (Williams, [0031]) in order to provide specifically controlled treatment.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor in view of Canady, as applied to claim 12 above, and further in view of Dahla et al., (US 20020095151), hereinafter Dahla.
Regarding claim 7, Sartor in view of Canady teaches the apparatus of claim 12, but fails to teach that each of the bores has a different diameter compared to the others. However, Dahla teaches (Figure 18A) a surgical apparatus comprising a plurality of bores (1262a, 1262b, 126c, 1262d), wherein each of the bores (1262a, 1262b, 1262c, 1262d) has a different diameter compared to the others ([0133]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sartor in view of Canady to include a plurality of bores, such that each of the bores has a different diameter compared to the others, as taught by Dahla because the modification would provide the user with a variety of port sizes (Dahla, [0133]) for various argon jet stream sizes in order to provide required treatment in a controlled manner.
Response to Arguments
Applicant’s arguments filed 07/08/2022, regarding the newly amended limitations of claim 12, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Cosmescu, which teaches a surgical apparatus comprising a nozzle member (22) positioned within a body (12), including a first elongated electrode (24) secured in place with respect to the nozzle member (22) using spacers (26) and extending along a first axis ([0023]-[0026]). In combination with Canady, which teaches a collar positioned radially around the body and the nozzle member of a surgical apparatus, the modified Cosmescu/Canady device teaches the invention as claimed at least in independent claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794